        Case 2:21-cv-00980-DMC Document 3 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID KOOCHOU,                                    No. 2:21-CV-0980-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the Court is plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2.

21                  Plaintiff has submitted the affidavit required by § 1915(a) showing that Plaintiff is

22   unable to prepay fees and costs or give security therefor. The request to proceed in forma

23   pauperis will, therefore, be granted. See 28 U.S.C. § 1915(a).

24                  Accordingly, IT IS HEREBY ORDERED that:

25                  1.     Plaintiff's request to proceed in forma pauperis, ECF No. 2, is granted;

26                  2.     The Clerk of the Court is directed to issue a summons for this case;

27   ///

28   ///
                                                       1
        Case 2:21-cv-00980-DMC Document 3 Filed 07/29/21 Page 2 of 2


 1                  3.      Service on Defendant shall proceed under the Court’s E-Service program

 2   as follows: once a summons is issued, the Clerk of the Court shall deliver to the Commissioner of

 3   Social Security and the United States Attorney’s Office at their designated email addresses a

 4   notice of electronic filing of the action along with the summons and complaint; the Commissioner

 5   has agreed not to raise a defense of insufficient service of process if provided with notice of a

 6   complaint as detailed in this order; this order is not intended to prevent parties from making any

 7   other motions that are appropriate under the Federal Rules of Civil Procedure; and

 8                  4.      The parties are hereby noticed that, after e-service of the complaint, this

 9   action will be stayed pursuant to Eastern District of California General Order No. 615 and no

10   scheduling deadlines will be issued or in effect pending further order of the Court.

11

12   Dated: July 29, 2021
                                                            ____________________________________
13                                                          DENNIS M. COTA
14                                                          UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
